UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1902



WEST VIRGINIA COAL WORKERS’ PNEUMOCONIOSIS
FUND, as carrier for Vision Coal Company,

                                                         Petitioner,

          versus


TRACY H. CHAMP; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-569-BLA; 03-6092-BLA)


Submitted:   January 26, 2007             Decided:   March 14, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Steele Mattingly, Ashley M. Harman, JACKSON & KELLY, PLLC,
Morgantown, West Virginia, for Petitioner. Tracy H. Champ,
Respondent Pro Se; Patricia May Nece, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., Helen Hart Cox, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, Washington, D.C., for Respondent Director,
Office of Workers’ Compensation Programs.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           West   Virginia    Coal   Workers’   Pneumoconiosis    Fund,   as

carrier for Vision Coal Company, seeks review of the Benefits

Review Board’s decision and order affirming the administrative law

judge’s award of black lung benefits, in favor of Tracy H. Champ,

pursuant to 30 U.S.C. §§ 901-945 (2000).        Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.*         Accordingly, we affirm

for the reasons stated by the Board.         West Virginia Coal Workers’

Pneumoconiosis Fund v. Champ, No. 05-569-BLA (BRB June 22, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




      *
      On appeal, the Fund asserts that Champ should have been
required to render a designation of x-ray evidence in proceedings
before the Administrative Law Judge, and that the Administrative
Law Judge erred by failing to consider pulmonary evaluation reports
prepared by Dr. Castle and Dr. Forehand. We deem these contentions
waived, however, as they were not presented during the course of
the administrative proceedings. See Armco, Inc. v. Martin, 277
F.3d 468, 476 (4th Cir. 2002).

                                     - 2 -